Exhibit 10.1

 

Dated May 24, 2012

 

(1)                                 BUNGE SECURITIZATION B.V., as Seller

 

(2)                                 BUNGE FINANCE B.V., as Master Servicer

 

(3)                                 The Conduit Purchasers party hereto

 

(4)                                 The Committed Purchasers party hereto

 

(5)                                 The Purchaser Agents party hereto

 

(6)                                 COÖPERATIEVE CENTRALE
RAIFFEISEN-BOERENLEENBANK B.A., as Administrative Agent and Purchaser Agent

 

(7)                                 BUNGE LIMITED, as Performance Undertaking
Provider

 

--------------------------------------------------------------------------------

 

FIRST AMENDMENT TO
RECEIVABLES TRANSFER AGREEMENT

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------


 

 

CONTENTS

 

Clause

 

 

Page

 

 

 

 

1.

Definitions and interpretation

 

1

2.

Amendments to the Receivables Transfer Agreement

 

2

3.

Representations

 

5

4.

Continuance

 

5

5.

Further Assurance

 

5

6.

Conditions Precedent

 

5

7.

Notices, etc.

 

5

8.

Execution in counterparts

 

6

9.

Governing law; submission to jurisdiction

 

6

10.

Consent

 

6

 

--------------------------------------------------------------------------------


 

THIS FIRST AMENDMENT TO THE RECEIVABLES TRANSFER AGREEMENT (this “Amendment”) is
dated May 24, 2012 and made between:

 

(1)                                 BUNGE SECURITIZATION B.V., a private limited
liability company organized under the laws of the Netherlands, as Seller (the
“Seller”);

 

(2)                                 BUNGE FINANCE B.V., a private limited
liability company organized under the laws of the Netherlands, as Master
Servicer (the “Master Servicer”);

 

(3)                                 the Conduit Purchasers party hereto (the
“Conduit Purchasers”);

 

(4)                                 the Committed Purchasers party hereto (the
“Committed Purchasers”);

 

(5)                                 the Purchaser Agents party hereto (the
“Purchaser Agents”);

 

(6)                                 COÖPERATIEVE CENTRALE
RAIFFEISEN-BOERENLEENBANK B.A., as Administrative Agent (the “Administrative
Agent”); and

 

(7)                                 BUNGE LIMITED, a company formed under the
laws of Bermuda, as Performance Undertaking Provider (the “Performance
Undertaking Provider”),

 

the Borrower, the Master Servicer, the Conduit Purchasers, the Committed
Purchasers, the Purchaser Agents, the Administrative Agent and the Performance
Undertaking Provider are hereinafter collectively referred to as the “Parties”
and each of them a “Party”.

 

BACKGROUND:

 

(A)                               The Parties to this Amendment have entered
into a Receivables Transfer Agreement dated June 1, 2011 (the “Receivables
Transfer Agreement”) and the Parties now wish to amend the Receivables Transfer
Agreement in accordance with this Amendment.

 

(B)                               This Amendment is a Transaction Document as
defined in the Receivables Transfer Agreement.

 

IT IS AGREED that:

 

1.                                      DEFINITIONS AND INTERPRETATION

 

1.1                               Receivables Transfer Agreement

 

Unless otherwise defined herein, capitalized terms which are used herein shall
have the meanings assigned to such terms in Section 1.1 (Certain defined terms)
of the Receivables Transfer Agreement.  The principles of interpretation set
forth in Section 1.2 (Other terms) and 1.3 (Computation of time periods) of the
Receivables Transfer Agreement shall apply to this Amendment as if fully set
forth herein.

 

1

--------------------------------------------------------------------------------


 

2.                                      AMENDMENTS TO THE RECEIVABLES TRANSFER
AGREEMENT

 

The Parties hereby agree that, with effect from the date of this Amendment, the
Receivables Transfer Agreement shall be amended as follows:

 

(a)                                 The definition of Applicable Margin
contained in Section 1.1 (Certain defined terms) of the Receivables Transfer
Agreement shall be deleted and replaced in its entirety with the following
definition:

 

“Applicable Margin” means (a) 0.90% per annum with respect to a Tranche funded
with Commercial Paper and (b) in all other cases, 1.30% per annum.

 

(b)                                 The definition of Country Concentration
Factor contained in Section 1.1 (Certain defined terms) of the Receivables
Transfer Agreement shall be deleted and replaced in its entirety with the
following definition:

 

“Country Concentration Factor” means, with respect to any Approved Obligor
Jurisdiction as of any date of determination, the percentage, if applicable,
specified (or the percentage resulting from the calculation specified) under the
heading “Country Concentration Factor” in the grid immediately below; provided,
that with respect to (i) Spain, its “Country Concentration Factor” shall be the
lower of (A) 12% and (B) the then-applicable Loss Reserve Floor percentage
(provided that if the applicable currency rating of Spain, determined as
specified below (including the final sentence of this definition in the case
where the S&P and Moody’s ratings fall within different ratings levels), is not
at least investment grade (i.e., BBB-/Baa3), then the “Country Concentration
Factor” for Spain shall be 5%, and provided further that if the Days Sales
Outstanding set forth in the most recently delivered Portfolio Report
(calculated solely with respect to the Eligible Receivables with Obligors in
Spain) exceeds 33 days, then the “Country Concentration Factor” for Spain shall
be determined in accordance with the grid below); (ii) Italy, its “Country
Concentration Factor” shall be 8% (provided that if the applicable currency
rating of Italy, determined as specified below (including the final sentence of
this definition in the case where the S&P and Moody’s ratings fall within
different ratings levels), is not at least investment grade (i.e., BBB-/Baa3),
then the “Country Concentration Factor for Italy shall be 5%); and
(iii) Portugal, its “Country Concentration Factor” shall be 4%.

 

2

--------------------------------------------------------------------------------


 

Approved Obligor
Jurisdiction’s Applicable
Currency Rating
(S&P/Moody’s)

 

Country Concentration Factor

AA/Aa2 or better

 

No Country Concentration Factor

AA- to A+/Aa3 to A1

 

Loss Reserve Floor

A to BBB+/A2 to Baa1

 

Loss Reserve Floor/2

BBB to BBB-/Baa2 to Baa3

 

Loss Reserve Floor/3

Lower than BBB-/Baa3 or no Sovereign Currency Rating

 

Loss Reserve Floor/5

 

The applicable ratings used shall be the foreign currency government bond rating
for Moody’s and the sovereign foreign currency long-term rating for S&P.

 

In the event the foreign currency ratings of any Approved Obligor Jurisdiction
from S&P and Moody’s fall within different ratings levels, the Country
Concentration Factor for such Approved Obligor Jurisdiction shall be determined
as follows: (1) in the case of a one notch difference, the lower rating will be
used, (2) in the case of a two notch difference, the average or middle rating
category will be used (e.g., “BBB+” where the ratings were “A-” and “BBB”),
(3) in the case of further odd number of notch differences, the lower of the two
middle ratings will be used, and (4) in the case of further even number of
differences, the average or middle rating category will be used.

 

(c)                                  The definition of Scheduled Commitment
Facility Termination Date in Section 1.1 (Certain defined terms) of the
Receivables Transfer Agreement shall be deleted and replaced in its entirety as
follows:

 

“Scheduled Commitment Facility Termination Date” means, with respect to any
Committed Purchaser, May 29, 2013 as the same may be extended from time to time
pursuant to Section 2.20 (Extension of Scheduled Commitment Facility Termination
Date); provided that the Scheduled Commitment Facility Termination Date may not
be extended beyond June 1, 2016 without the consent of each Purchaser Agent.

 

(d)                                 Section 2.6(j)(iii) of the Receivables
Transfer Agreement shall be amended in its entirety to read as follows:

 

(iii) third, (A) prior to the Final Payout Date, only if no Facility Event or
Portfolio Event then exists, or (B) after the Final Payout Date has occurred, to
make payments pursuant to the Subordinated Loan Agreement (such amount to be
allocated among the Subordinated Lenders ratably in accordance with the
proportion of such amounts owing to each such Person); provided that unless such
date is a Settlement Date, the aggregate amount of payments made pursuant to

 

3

--------------------------------------------------------------------------------


 

this clause (iii) since the prior Settlement Date shall not exceed the amount of
Subordinated Loans borrowed by the Seller since the prior Settlement Date
(excluded).

 

(e)                                  The second sentence of Section 2.19(a) of
the Receivables Transfer Agreement shall be amended in its entirety to read as
follows:

 

On any date of purchase of Receivables by the Seller, if the Seller does not
have sufficient available funds to pay the full Purchase Price thereof and the
Deferred RPA Purchase Price amounts with respect to the related Originator would
exceed an amount equal to 10% of the Unpaid Balance of Portfolio Receivables
that qualify as Eligible Receivables set forth in the most recently delivered
Portfolio Report with respect to such Originator, the Seller shall request a
Subordinated Loan in the amount of any shortfall if the Seller does not
otherwise have sufficient funds available for such purpose; provided, that so
long as the Applicable S&P Rating is not below “BBB-” (or withdrawn or
suspended) and the Applicable Moody’s Rating is not below “Baa3” (or withdrawn
or suspended), then the determination as to whether the Deferred RPA Purchase
Price amounts with respect to each Originator would exceed such 10% threshold
may be made on a weekly basis (rather than daily in any other circumstance) on
the fourth Business Day (or, if such calendar week has less than 4 Business
Days, on the last Business Day) of such calendar week and any such determination
shall remain in effect until the immediately succeeding date of determination.

 

(f)                                   The third and fourth sentence of
Section 5.1(q) shall be amended in their entirety to read as follows:

 

The Seller (or the Seller Agent or Master Servicer on its behalf) shall track
all funds paid to each Originator as Advanced Purchase Prices and shall at no
time permit the transfer of Advanced Purchase Price payments (which have not
been applied to the Purchase Price of Receivables that qualify as Eligible
Receivables) to exceed 10% of the Unpaid Balance of Portfolio Receivables that
qualify as Eligible Receivables set forth in the most recently delivered
Portfolio Report with respect to the applicable Originator; provided, that so
long as the Applicable S&P Rating is not below “BBB-” (or withdrawn or
suspended) and the Applicable Moody’s Rating is not below “Baa3” (or withdrawn
or suspended), then the determination as to whether the Advanced Purchase Price
amounts with respect to each Originator would exceed such 10% threshold may be
made on a weekly basis on the fourth Business Day (or, if such calendar week has
less than 4 Business Days, on the last Business Day) of such calendar week and
any such determination shall remain in effect until the immediately succeeding
date of determination.  In addition, the Seller (or the Seller Agent or Master
Servicer on its behalf) shall track all Deferred RPA Purchase Price amounts
payable to Originators and shall at no time permit the Deferred RPA Purchase
Price amounts to exceed 10% of the Unpaid Balance of Portfolio Receivables that
qualify as Eligible Receivables set forth in the most recently delivered
Portfolio Report with respect to the applicable Originator; provided, that so
long as the Applicable S&P Rating is not below “BBB-” (or withdrawn or
suspended) and the Applicable

 

4

--------------------------------------------------------------------------------


 

Moody’s Rating is not below “Baa3” (or withdrawn or suspended), then the
determination as to whether the Deferred RPA Purchase Price amounts with respect
to each Originator would exceed such 10% threshold may be made on a weekly basis
(rather than daily in any other circumstance) on the fourth Business Day (or, if
such calendar week has less than 4 Business Days, on the last Business Day) of
such calendar week and any such determination shall remain in effect until the
immediately succeeding date of determination.

 

3.                                      REPRESENTATIONS

 

Each of the Seller, the Master Servicer and the Performance Undertaking Provider
represents and warrants to the other Parties hereto that, after giving effect to
this Amendment, each of its representations and warranties set forth in the
Receivables Transfer Agreement, as such representations and warranties apply to
such Person, is true and correct in all material respects on and as of the date
hereof as though made on and as of such date except for representations and
warranties stated to refer to a specific earlier date, in which case such
representations and warranties are true and correct as of such earlier date.

 

4.                                      CONTINUANCE

 

The Parties hereby confirm that the provisions of the Receivables Transfer
Agreement shall continue in full force and effect, subject only to the
amendments effected thereto by this Amendment.

 

5.                                      FURTHER ASSURANCE

 

The Parties shall upon request of the Administrative Agent, and at the cost of
the Seller, do all such acts and things necessary or desirable to give effect to
the amendments effected or to be effected by this Amendment.  Each of the
Parties thereto hereby ratifies and confirms each of the Transaction Documents
to which it is a party.

 

6.                                      CONDITIONS PRECEDENT

 

This Amendment shall become effective as of the date first above written upon
receipt by (i) the Administrative Agent of counterparts of this Amendment duly
executed by each of the Parties and (ii) each Purchaser Agent, for the benefit
of its related Purchaser Group, an amendment fee (the “Amendment Fee”) equal to
the product of (a) 0.05% and (b) the aggregate Commitments of the Committed
Purchasers in such Purchaser Group, which Amendment Fee shall be fully earned on
the date hereof and, once paid, shall be non-refundable under any circumstances.

 

7.                                      NOTICES, ETC.

 

All communications and notices provided for hereunder shall be provided in the
manner described in Schedule 2 (Address and Notice Information) to the
Receivables Transfer Agreement.

 

5

--------------------------------------------------------------------------------


 

8.                                      EXECUTION IN COUNTERPARTS

 

This Amendment may be executed in any number of counterparts, each of which when
so executed shall be deemed to be an original and all of which when taken
together shall constitute one and the same agreement.  Delivery of an executed
counterpart of a signature page to this Amendment by facsimile or by electronic
file in a format that is accessible by the recipient shall be effective as
delivery of a manually executed counterpart of this Amendment.

 

9.                                      GOVERNING LAW; SUBMISSION TO
JURISDICTION

 

(a)                                 THIS AMENDMENT SHALL BE GOVERNED BY AND
CONSTRUED IN ACCORDANCE WITH THE LAW OF THE STATE OF NEW YORK.

 

(b)                                 Each of the parties hereto hereby
irrevocably and unconditionally submits, for itself and its property, to the
non-exclusive jurisdiction of the Supreme Court of the State of New York sitting
in the Borough of Manhattan and of the United States District Court for the
Southern District of New York, and any appellate court from any thereof, in any
action or proceeding arising out of or relating to this Amendment.  Each party
hereto hereby irrevocably waives, to the fullest extent that it may legally do
so, the defense of an inconvenient forum to the maintenance of such action or
proceeding.  Each party hereto agrees that a final judgment in any such action
or proceeding shall be conclusive and may be enforced in other jurisdictions by
suit on the judgment or in any other manner provided by law.

 

10.                               CONSENT

 

Each Party hereto hereby consents to (i) the amendment of each Originator Sale
Agreement and Intermediate Transfer Agreement to reflect the amendments
specified in Sections 2(e) and (f) above and (ii) the First Amendment to the
Performance and Indemnity Agreement dated the date hereof.

 

6

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have executed this Amendment as of the day and
year first above written.

 

 

BUNGE SECURITIZATION B.V., as Seller

 

 

 

 

 

 

 

By:

/s/ R. Jacobs

 

 

Name:

R. Jacobs

 

 

Title:

Proxy holder

 

 

 

 

 

 

 

 

 

By:

/s/ J.W.P. Jansen

 

 

Name:

J.W.P. Jansen

 

 

Title:

Proxy holder

 

 

 

 

 

 

 

 

 

BUNGE FINANCE B.V., as Master Servicer

 

 

 

 

 

 

 

 

 

By:

/s/ J. J. Kloet

 

 

Name:

J. J. Kloet

 

 

Title:

Director

 

 

 

 

 

 

 

 

 

By:

/s/ B.J. van Genderen

 

 

Name:

B.J. van Genderen

 

 

Title:

Director

 

 

 

 

 

 

 

 

 

BUNGE LIMITED, as Performance Undertaking Provider

 

 

 

 

 

 

 

 

 

By:

/s/ Carla Heiss

 

 

Name:

Carla Heiss

 

 

Title:

Assistant General Counsel and Secretary

 

 

 

 

 

 

 

 

 

By:

/s/ Premchand Kanneganti

 

 

Name:

Premchand Kanneganti

 

 

Title:

Treasurer

 

[Signature to First Amendment to the Receivables Transfer Agreement]

 

S-1

--------------------------------------------------------------------------------


 

 

COÖPERATIEVE CENTRALE RAIFFEISEN-BOERENLEENBANK B.A., as Administrative Agent,
Committed Purchaser and Purchaser Agent

 

 

 

 

 

 

 

 

 

By:

/s/ E. van Esveld

 

 

Name:

E. van Esveld

 

 

Title:

Director

 

 

 

 

 

 

 

 

 

NIEUW AMSTERDAM RECEIVABLES CORP., as Conduit Purchaser

 

 

 

 

 

 

 

 

 

By:

/s/ Damian Perez

 

 

Name:

Damian Perez

 

 

Title:

Vice President

 

[Signature to First Amendment to the Receivables Transfer Agreement]

 

S-2

--------------------------------------------------------------------------------


 

 

CREDIT AGRICOLE CORPORATE & INVESTMENT BANK, as Purchaser Agent and Committed
Purchaser

 

 

 

 

 

 

 

 

 

By:

/s/ Franck Thévenon Rousseau

 

 

Name:

Franck Thévenon Rousseau

 

 

Title:

Executive Director/Authorized signatory

 

 

 

 

 

 

 

 

 

By:

/s/ Jérôme Mazière

 

 

Name:

Jérôme Mazière

 

 

Title:

Managing Director/Authorized signatory

 

[Signature to First Amendment to the Receivables Transfer Agreement]

 

S-3

--------------------------------------------------------------------------------


 

 

HSBC BANK PLC, as Purchaser Agent

 

 

 

 

 

 

 

 

 

By:

/s/ Mawgan Harris

 

 

Name:

Mawgan Harris

 

 

Title:

Director, Asset Backed Finance

 

 

 

 

 

 

 

 

 

REGENCY ASSETS LIMITED, as Committed Purchaser and Conduit Purchaser

 

 

 

 

 

 

 

 

 

By:

/s/ Eimir McGrath

 

 

Name:

Eimir McGrath

 

 

Title:

Alternate Director

 

[Signature to First Amendment to the Receivables Transfer Agreement]

 

S-4

--------------------------------------------------------------------------------


 

 

BNP PARIBAS, LONDON BRANCH, as Purchaser Agent

 

 

 

 

 

 

 

 

 

By:

/s/ Marc Fayemi

 

 

Name:

Marc Fayemi

 

 

Title:

Securitisation Officer

 

 

 

 

 

 

 

 

 

MATCHPOINT FINANCE PLC, as Committed Purchaser and Conduit Purchaser

 

 

 

 

 

 

 

 

 

By:

/s/ Brian McDonagh

 

 

Name:

Brian McDonagh

 

 

Title:

Director

 

[Signature to First Amendment to the Receivables Transfer Agreement]

 

S-5

--------------------------------------------------------------------------------